Citation Nr: 1128656	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with compression fracture and degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a May 2011 hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At the time of the hearing conducted by the undersigned, the Veteran reported that the symptomatology associated with both of the issues on appeal had increased in severity since the time of the last VA examination for compensation and pension purposes which was conducted in 2006.  Given the Veteran's testimony regarding the symptomatology associated with his service-connected back and hypertension disabilities, the Board finds that current VA medical examinations are necessary.  See 38 C.F.R. § 3.159(c)(4); Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  The Board notes the Veteran's representative has also requested a remand in order to afford the Veteran current VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his low back disability and/or hypertension since 2004.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar strain with compression fracture and degenerative joint disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the low back should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should report any specific information as to the frequency and duration of any incapacitating episodes.  The examiner must provide a description of all neurologic manifestations (e.g., radiating pain into an extremity) due to the service-connected back disability.  The examiner should also specifically state if ankylosis and muscle spasm are present.

3.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically indicate whether the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, and if continuous medication is currently required.  The examiner must also provide an opinion as to whether the evidence of record demonstrates the Veteran is an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The examiner must provide a comprehensive report and the report prepared must be typed.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claims of entitlement to increased ratings for the service-connected low back disability and for hypertension.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


